DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 20160180042 A1, as provided in IDS), and in view of Zhao (US 20130208966 A1, as provided in IDS).  
Re Claim 1, Menon discloses a method for computer-aided triage (see Menon: e.g., --the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific information like age, stroke severity, and baseline functional status whether the patient has contra-indications for alteplase or other thrombolytic drugs (e.g. Is on a blood thinner or has a bleeding disorder) will form input variables of a random forest classifier and regression model.  The dependent variable for these models will be the triaging decisions made by experts.  Wherever experts disagree, the tool may use an adjudicated consensus triaging decision will be used.  The accuracy of the predictive model for triaging will be assessed using the out of bag prediction error from the random forest regression.  The tool 22 output results may be validated using a 10-fold cross-validation methods to determine the accuracy of these models in predicting the triaging decision made by experts.  Using the models derived and internally validated from the 
at a computing system, receiving a set of images associated with a patient from a first point of care (see Menon: e.g., -- the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22. Examples of image data is described herein--, at [0183]);
at a computing system. automatically detecting a potential pathology from the set of images based on an automated processing of the set of images (see Menon: e.g., --to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]);
•    upon detecting the potential pathology from the set of images, automatically:
determining, at the computing system, a specialist associated with a second point of care (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to 
notifying the specialist of the potential pathology (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]);
Menon however does not explicitly disclose displaying the set of images on the a device associated with of the specialist,
Zhao discloses displaying a compressed version of the set of images on the a device associated with of the specialist (see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as 
Menon and Zhao are combinable as they are in the same field of endeavor: medical image processing and to segmentation and extraction of centerlines thereof for diagnosis. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Menon’s method using Zhao’s teachings by including displaying a compressed version of the set of images on the a device associated with of the specialist to Menon’s Cloud system for medical data and images transmission in order to automatically or manually transfer medical data to/from data providers (e.g., PACS systems) such as medical institutes (see Zhao: e.g., in [0033]);
Menon as modified by Zhao further disclose receiving an input from the specialist from the device, wherein the input initiates a transfer of the patient to the second point of care (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in 

Re Claim 2, Menon as modified by Zhao further disclose displaying a high-resolution version of the set of images on a second device associated with the specialist at the second point of care (see Zhao: e.g., -- As with CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution.--, in [0003], and, -- GUI 400 further includes image preview area 405 to display a preview of an image of a particular patient in question, optionally including patient information 407 and a set of one or more imaging viewing tools 406, such as brightness, contrast and others.--, in [0055]; and also see: -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this type of advanced image processing system….cardiologist may only need and want access to the advanced image processing tools relating to the heart….a cloud-based medical image processing 

Re Claim 3, Menon as modified by Zhao further disclose the compressed version of the set of images is absent of patient metadata (see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033]).

Re Claim 4, Menon as modified by Zhao further disclose at the computing system, determining a procedure associated with the potential pathology, wherein the specialist associated with the second point of care is selected, at least in part, based on an association with the procedure (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of 

Re Claim 5, Menon as modified by Zhao further disclose the procedure comprises a mechanical thrombectomy (see Menon: e.g., -- transfer of patients at the community hospitals who may actually benefit from the transfer to a tertiary care hospital for endovascular thrombectomy.--, in [0009], and in abstract). 

Re Claim 6, Menon as modified by Zhao further disclose wherein the device is a mobile user device (see Zhao: e.g., -- Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc. Some of clients 113-116 may include a client application (e.g., thin client application) to access resources such as medical image processing tools or applications hosted by server 109 over a network.  Examples of thin clients include a web browser, a phone application and others.--, in [0031]-[0034]). See the similar obviousness and motivation statements as addressed above for claim 1.

Re Claim 7, Menon as modified by Zhao further disclose notifying the specialist comprises sending an email to an account associated with the specialist (see Zhao: e.g., -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically 

Re Claims 8, and 17, Menon as modified by Zhao further disclose the device comprises at least one of a mobile device and a workstation (see Zhao: e.g., -- Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc. Some of clients 113-116 may include a client application (e.g., thin client application) to access resources such as medical image processing tools or applications hosted by server 109 over a network.  Examples of thin clients include a web browser, a phone application and others.--, in [0031]-[0034];  -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically updated via link 1010 or manually updated via link 2011.  The destination or server to receive the files can also be configured via link 1009.--, in [0103]). See the similar obviousness and motivation statements as addressed above for claim 1.

Re Claims 9 and 18, Menon as modified by Zhao further disclose wherein the device is a mobile device (see Zhao: e.g., -- Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc. Some of clients 113-116 may include a client application (e.g., thin client application) to access resources such as medical image processing tools or applications hosted by server 109 over a network.  Examples of thin clients include a web browser, a 

Re Claims 10 and 19, Menon as modified by Zhao further disclose displaying a high-resolution version of the images on a second device workstation associated with the specialist (see Zhao: e.g., -- As with CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution.--, in [0003], and, -- GUI 400 further includes image preview area 405 to display a preview of an image of a particular patient in question, optionally including patient information 407 and a set of one or more imaging viewing tools 406, such as brightness, contrast and others.--, in [0055]; and also see: -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this type of advanced image processing system….cardiologist may only need and want access to the advanced image processing tools relating to the heart….a cloud-based medical image processing 

Re Claim 11, Menon as modified by Zhao further disclose monitoring for an input associated with the notification (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; also see Zhao: e.g., --desire the opinion of an expert in a particular field.  For example, a patient may receive a heart scan which reveals a rare condition.  The patient, his/her physician and/or insurer may request the opinion of an expert in the field of that rare condition.  Similar to the second opinion scenario, the users may view and manipulate, measure etc. the images of the case simultaneously; user history can be tracked as in the second opinion scenario.  In this scenario, users may simultaneously or independently utilize the software. [0083] In certain cases, for example in the case of a clinical trial, the United States Food and Drug Administration (FDA) may want to monitor the progress and results.  In this case, an individual or individuals at the FDA would be a user and may want to observe or monitor other users using the software to view or manipulate images and/or data.--, in [0082]-[0083]);
displaying the compressed version of the set of images on the device after receipt of the input (see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this type of advanced image processing system….cardiologist may only need and want access to the advanced image processing tools relating to the heart….a cloud-based medical image processing system includes a data gateway manager to automatically transfer medical data to/from data providers such as medical institutes.--, in [0088]-[0092]); and
when the input is not received within a predetermined time threshold, determining a second specialist and presenting the notification on a second device associated with the second specialist (see Menon: e.g., --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, and, -- an automated tool that takes into account various imaging and clinical factors captured as input data sources in providing information to assist a physician in determining the answer to the question "Should this stroke patient be sent to the hospital where endovascular therapy is available right now?".  The decision support tool 22 (which may be referred to herein as the tool for simplicity) may be updated and refined using heuristic and machine learning techniques.  The tool 22 may implement mathematical and statistical models for aspects of embodiments described herein.  The tool 22 may also provide an expeditious and appropriate automated answer or other decision support information for a healthcare provider.--, in [0103]-[0104]; also see: in Fig. 2, and, --The patient's pre-stroke advanced directives may be determined by the treatment medical team (physicians, nurses), may be available on-line as part of a health record system or a patient database.--, in [0111]-[0123]; and, -- probability of early dissolution of thrombus with the thrombolytic drug, estimated baseline infarct volume and infarct growth over pre-specified time periods …. the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific information like age, stroke severity, and baseline functional status whether the patient has contra-indications for alteplase or other thrombolytic drugs (e.g. Is on a blood thinner or has a bleeding disorder) will form input variables of a random forest classifier and regression model.  The dependent variable for these models will be the triaging decisions made by experts.  Wherever experts disagree, the tool may use an adjudicated consensus triaging decision will be used.  The accuracy of the predictive model for triaging will be assessed using the out of bag prediction error from the random forest regression.  The tool 22 output results may be validated using a 10-fold cross-validation methods to determine the accuracy of these models in predicting the triaging decision made by experts.  Using the models derived and internally validated from the trial patient dataset, the tool 22 may also obtain the predictive accuracy of this risk prediction model using an external validation dataset.  This predictive accuracy so determined will be available to all users in an earlier version of the tool 22 or system model.--, in [0189]-[0192], [0204]-[0208]).

Re Claim 12, Menon discloses  method for computer-aided triage (see Menon: e.g., --the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific information like age, stroke severity, and baseline functional status whether the patient has contra-indications for alteplase or other thrombolytic drugs (e.g. Is on a blood thinner or has a bleeding disorder) will form input variables of a random forest classifier and regression model.  The dependent variable for these models will be the triaging decisions made by experts.  Wherever experts disagree, the tool may use an adjudicated consensus triaging decision will be used.  The accuracy of the predictive model for triaging will be assessed using the out of bag prediction error from the random forest regression.  The tool 22 output results may be validated using a 10-fold cross-validation methods to determine the accuracy of these models in predicting the triaging decision made by experts.  Using the models derived and internally validated from the trial patient dataset, the tool 22 may also obtain the predictive accuracy of this risk prediction model using an external validation dataset.  This predictive accuracy so determined will be available to all users in an earlier version of the tool 22 or system model.--, in [0189]-[0192], [0204]-[0208], such as predetermined volume threshold for CBV depicted in Fig. 14, and in [0143]-[0144]; also see: -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]), the method comprising:
at a computing system, receiving a set of images associated with a patient from a first point of care (see Menon: e.g., -- the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22. Examples of image data is described herein--, at [0183]);
at a computing system. automatically detecting a potential pathology from the set of images based on an automated processing of the set of images (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after &gt;24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]);
•    upon detecting the potential pathology from the set of images, automatically:
determining, at the computing system, a specialist associated with a second point of care (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]);
notifying the specialist of the potential pathology (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]);
receiving an input from the specialist from a device, wherein the input initiates a transfer of the patient to the second point of care (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]),
Menon however does not explicitly disclose a device associated with the specialist, 
Zhao discloses such a device associated with the specialist (see Zhao: e.g., -- Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc. Some of clients 113-116 may include a client application (e.g., thin client application) to access resources such as medical image processing tools or applications hosted by server 109 over a network.  Examples of thin clients include a web browser, a phone application and others.--, in [0031]-[0034];  -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically updated via link 1010 or manually updated via link 2011.  The destination or server to receive the files can also be configured via link 1009.--, in [0103]);
Menon and Zhao are combinable as they are in the same field of endeavor: medical image processing and to segmentation and extraction of centerlines thereof for diagnosis. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Menon’s method using Zhao’s teachings by including a device associated with the specialist to Menon’s communication system for communication, medical data and images transmission in order to automatically or manually transfer medical data to/from data providers (e.g., PACS systems) such as medical institutes (see Zhao: e.g., in [0033]).

Re Claims 13, and 26, Menon as modified by Zhao further disclose the automatically detecting a potential pathology from the set of images based on an automated processing of the set of images supplements a standard radiology workflow (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after 24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169], and also see: -- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193], -- the tool 22 generates and provides output data including triaging decision support--, in [0189], --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may provide a yes/no decision along with confidence intervals on the precision around the decision. The type, amount and format of output may be configurable by a specific user or health care facility --, in [0200]-[0208]).

Re Claim 14, Menon as modified by Zhao further disclose determining the specialist associated with the second point of care comprises determining a specialist associated with a procedure associated with the potential pathology (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]; also see: -- transfer of patients at the community hospitals who may actually benefit from the transfer to a tertiary care hospital for endovascular thrombectomy.--, in [0009], and in abstract). 

Re Claim 15, Menon as modified by Zhao further disclose the procedure comprises a mechanical thrombectomy (see Menon: e.g., -- transfer of patients at the community hospitals who may actually benefit from the transfer to a tertiary care hospital for endovascular thrombectomy.--, in [0009], and in abstract).

Re Claim 16, Menon as modified by Zhao further disclose notifying the specialist comprises sending an email to an account associated with the specialist (see Zhao: e.g., -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically updated via link 1010 or manually updated via link 2011.  The destination or server to receive the files can also be configured via link 1009.--, in [0103]).

Re Claims 20, and 27, Menon as modified by Zhao further disclose wherein the standard radiology workflow takes a first amount of time and wherein the specialist is notified in a second amount of time shorter than the first amount of time, wherein the second amount of time is less than 8 minutes (see Menon: e.g., -- benefit from the transfer to a tertiary care hospital for endovascular thrombectomy.--, in [0009], and, -- Another general input factor in determining whether a patient should be transferred is the time factor that may be based on multiple variables that correspond to time estimates.  The time factor takes into account the time required to pragmatically transfer the patient to the tertiary hospital from the primary hospital, as well as the time required to open the vessel in the patient's brain through the endovascular thrombectomy procedure once the patient arrives at the tertiary hospital.--, in [0178]; and, see: -- A doctor in the Emergency Room saw the patient within 45 minutes of stroke symptom onset.  The patient had a CT scan with CTA and CTP of the brain within the next 5 minutes.--, in [0209]-[0210]).

Re Claims 21 and 23, Menon as modified by Zhao further disclose wherein the second device is the first device (see Menon: e.g., --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, and, -- an automated tool that takes into account various imaging and clinical factors captured as input data sources in providing information to assist a physician in determining the answer to the question "Should this stroke patient be sent to the hospital where endovascular therapy is available right now?".  The decision support tool 22 (which may be referred to herein as the tool for simplicity) may be updated and refined using heuristic and machine learning techniques.  The tool 22 may implement mathematical and statistical models for aspects of embodiments described herein.  The tool 22 may also provide an expeditious and appropriate automated answer or other decision support information for a healthcare provider.--, in [0103]-[0104]; also see: in Fig. 2, and, --The patient's pre-stroke advanced directives may be determined by the treatment medical team (physicians, nurses), may be available on-line as part of a health record system or a patient database.--, in [0111]-[0123]).

Re Claim 22, Menon as modified by Zhao further disclose wherein the automatically detecting a potential pathology from the set of images based on an automated processing of the set of images is not an official diagnosis (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]).

Re Claims 24-25, Menon as modified by Zhao further disclose a remote computing system remote from the first point of care (see Menon: e.g., -- in Fig. 2, and, --The patient's pre-stroke advanced directives may be determined by the treatment medical team (physicians, nurses), may be available on-line as part of a health record system or a patient database.--, in [0111]-[0123]; also see Zhao: e.g., -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically updated via link 1010 or manually updated via link 2011.  The destination or server to receive the files can also be configured via link 1009.--, in [0103]).


















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sullivan (US 20160135706 A1) teaches -- notification to the patient and a responsible third party to seek medical attention and notification to the responsible medical team of that patient's risk status.--, in [0383].    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/           Primary Examiner, Art Unit 2667